—Application by the appellant to extend a temporary restraining order of the Supreme Court, Suffolk County, entered May 15, 1992, for five days after service upon the appellant of an opinion and order of this Court dated March 22, 1993, which determined an appeal from an order of the Supreme Court, Sufffolk County, dated August 31, 1992 (see, CPLR 5519 [e]).
*607Upon the papers submitted in support of the application, and no papers having been submitted in opposition thereto, it is,
Ordered that the application is granted, and the order dated May 15, 1992 is extended, until five days after service upon the appellant of the opinion and order dated March 22, 1993, with notice of entry. Mangano, P. J., Thompson, Sullivan and Balletta, JJ., concur.